UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6182


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VINCENT LAMAR BOULWARE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:08-cr-00082-MR-1)


Submitted: June 20, 2017                                          Decided: June 30, 2017


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Lamar Boulware, Appellant Pro Se. Donald David Gast, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Vincent Lamar Boulware appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Boulware, No. 1:08-cr-00082-MR-1 (W.D.N.C. Jan. 12, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2